Per Curiam.
This suit was brought by the plaintiffs to recover compensation for injuries received by each of them in a collision between an automobile, which the husband was driving, and a trailer belonging to the Franklin Contracting Company, which was attached to a Pierce Arrow truck driven by one Yannitte, the other defendant. The trial resulted in a verdict in favor of each of the plaintiffs against the Franklin company.
The only grounds upon which we are asked to make the rule absolute are that the trial court erred in refusing to nonsuit the plaintiffs, and also in refusing to direct a verdict in favor of the defendant the Franklin company.
Our examination of the proofs in the case satisfies us that there was no error in the rulings complained of. The question whether Yannitte was negligent, and whether his negligence if it was proved, was the sole cause of the collision, *131were clearly question^ of fact to be determined by the jury. So, too, the question whether Yannitte at the time of this accident was an employe of the Franklin company, and then engaged in the latter’s service, was also a question for the jury. The rule to show cause will be discharged.